Name: Commission Regulation (EC) No 518/98 of 5 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities6. 3. 98 L 66/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 518/98 of 5 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 6. 3. 98L 66/2 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 5 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 80,5 624 175,5 999 128,0 0707 00 05 068 93,1 999 93,1 0709 10 00 220 159,0 999 159,0 0709 90 70 052 136,4 204 131,1 624 177,6 999 148,4 0805 10 10, 0805 10 30, 0805 10 50 052 57,4 204 36,9 212 40,4 600 40,3 624 52,9 999 45,6 0805 30 10 052 67,1 204 38,0 400 39,5 600 82,3 999 56,7 0808 10 20, 0808 10 50, 0808 10 90 060 37,0 388 123,8 400 100,2 404 103,1 508 108,3 512 82,3 524 102,8 528 95,7 728 81,0 999 92,7 0808 20 50 388 74,2 400 102,9 512 80,0 528 73,9 999 82,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.